Exhibit 10.18

BUSINESS UNIT PRESIDENT – ALPRO

2010 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:

To (i) align employee variable cash compensation with the annual objectives of
the Company, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key employees by ensuring that cash compensation
remains competitive.

 

Participants:

Employees of Dean Foods who are in positions to influence and/or control results
in their specific areas of responsibility and/or the Corporation.

 

Payout Criteria:

The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on individual target incentive percentages, performance
against financial targets, and performance against individual objectives as set
forth below. Depending on the Participant’s role in the organization, Individual
Objectives may be based on Corporate, Functional, Business Unit, or Individual
Objectives and will be noted as Individual Objectives in the Components.

 

Participant Group

  

Components

Business Unit President – Alpro

   - 60% Financial Objectives   

20% = Dean Foods Financial Objectives

  

40% = Alpro Financial Objective(s)

   - 40% Individual Objectives

 

Payout Scales:

The financial payout factor is 0% - 200%, rounded to the nearest whole
percentage, based on actual performance against approved objectives. The
individual objective factor is 0% - 150% of actual performance against approved
objectives.

 

Financial Multiplier:

The financial multiplier is the financial payout factor and is applied against
the individual objective factor, if the financial payout factor exceeds 100%.
For plans with multiple financial components, the multiplier will be a weighted
average of each financial component. If the financial payout factor does not
exceed 100%, no multiplier is applied to the individual objective factor.



--------------------------------------------------------------------------------

Objectives Performance Payout Factor:

Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout factor scale based on
actual performance will be included in the Administrative Guidelines for the
Plan. The STI Plan Year is the same as the Dean Foods fiscal year.

 

Individual Objectives:

Each Plan Participant maintains a 40% objective against the attainment of
certain specified individual objectives as determined by the Participant’s
supervisor and / or Compensation Committee of the Board of Directors. Actual
earned awards are based on the individual’s performance rating under the
Performance Management Process. The Company will provide guidelines for the
determination of these awards on an annual basis.

 

Adjustment of Targets / Actuals:

Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the criteria, targets, actuals, or payout scale upon the
occurrence of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or plan-specific
financial target.

 

Determination of Individual Target Incentive:

Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements, as necessary.

 

Definitions:

“Disability” is defined as permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Service Code (“Code”) or as defined by
country legislation.

 

  “Retirement” is defined as (i) age fifty-five (55), so long as the Participant
has completed at least ten (10) years of continuous service immediately prior to
retirement, or (ii) age sixty-five (65).

 

  “Actively Employed” is defined as the Participant must not have been
terminated prior to the identified date.

 

2



--------------------------------------------------------------------------------

Eligibility:

Eligibility is determined by salary grade in the Company, or as approved by the
Executive Vice President Human Resources, or designate. Participants must be
actively employed by the Company on the last working day of the Plan Year in
order to receive an incentive award, except as otherwise provided by regulatory
provisions. If a Participant dies, becomes disabled, or retires prior to the
payment of awards, or if a Participant’s job is eliminated and such job
elimination makes the Participant eligible to receive benefits under a Company
severance plan or policy, the Participant may receive a payout, at the time
other incentive awards are paid, based on actual time in the position and actual
results of the company. Eligibility and individual target amounts may be
prorated. A Participant’s year-end base salary will be used to calculate the
incentive award in the case of those individuals actively employed by the
Company on the last working day of the Plan Year. A Participant’s base salary at
the time of death, disability, retirement, or job elimination will be used to
calculate the pro-rated incentive award in those specific circumstances. All
proration of incentive awards will be calculated based on whole month
participation. If an employee becomes eligible to participate in the Plan,
transfers between Plans, changes target participation in the Plan, or becomes
ineligible to participate in the Plan between the first day of the month and the
15th of the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. Eligible Participants who join the
Company on or after October 1st will receive a prorated award, if earned, with
the individual portion of the award calculated at target performance. There will
be no award made for employees hired after December 15th of the Plan Year.

 

Repayment Provision:

The Participant in this Plan agrees and acknowledges that this Plan is subject
to any policies that the Compensation Committee of the Dean Foods Board of
Directors may adopt from time to time with respect to the repayment to the
Company of any benefit received pursuant to this Plan, including “clawback”
policies.

 

Plan Provisions

Should any of the provisions in the above plan conflict with country regulatory
provisions, local provisions govern.

 

3



--------------------------------------------------------------------------------

BUSINESS UNIT PRESIDENT

2010 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:

To (i) align employee variable cash compensation with the annual objectives of
the Company, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key employees by ensuring that cash compensation
remains competitive.

 

Participants:

Employees of Dean Foods who are in positions to influence and/or control results
in their specific areas of responsibility and/or the Corporation.

 

Payout Criteria:

The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on individual target incentive percentages, performance
against financial targets, and performance against individual objectives as set
forth below. Depending on the Participant’s role in the organization, Individual
Objectives may be based on Corporate, Functional, Business Unit, or Individual
Objectives and will be noted as Individual Objectives in the Components.

 

Participant Group

  

Components

Business Unit Presidents

   - 60% Financial Objectives

–       FDD

  

–       WhiteWave

  

  20% = Dean Foods Financial Objectives

–       Morningstar

  

  40% = Business Unit Financial Objective(s)

   - 40% Individual Objectives

 

Payout Scales:

The financial payout factor is 0%-200%, rounded to the nearest whole percentage,
based on actual performance against approved objectives. The individual
objective factor is 0%-150% of actual performance against approved objectives.

 

Financial Multiplier:

The financial multiplier is the financial payout factor and is applied against
the individual objective factor, if the financial payout factor exceeds 100%.
For plans with multiple financial components, the multiplier will be a weighted
average of each financial component. If the financial payout factor does not
exceed 100%, no multiplier is applied to the individual objective factor.

 

4



--------------------------------------------------------------------------------

Objectives Performance Payout Factor:

Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout factor scale based on
actual performance will be included in the Administrative Guidelines for the
Plan. The STI Plan Year is the same as the Dean Foods fiscal year.

 

Individual Objectives:

Each Plan Participant maintains a 40% objective against the attainment of
certain specified individual objectives as determined by the Participant’s
supervisor and / or Compensation Committee of the Board of Directors. Actual
earned awards are based on the individual’s performance rating under the
Performance Management Process. The Company will provide guidelines for the
determination of these awards on an annual basis.

 

Adjustment of Targets / Actuals:

Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the criteria, targets, actuals, or payout scale upon the
occurrence of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or plan-specific
financial target.

 

Determination of Individual Target Incentive:

Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements, as necessary.

 

Definitions:

“Disability” is defined as permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Service Code (“Code”).

  “Retirement” is defined as (i) age fifty-five (55), so long as the Participant
has completed at least ten (10) years of continuous service immediately prior to
retirement, or (ii) age sixty-five (65).

 

  “Actively Employed” is defined as the Participant must not have been
terminated prior to the identified date.

 

5



--------------------------------------------------------------------------------

Eligibility:

Eligibility is determined by salary grade in the Company, or as approved by the
Executive Vice President Human Resources, or designate. Participants must be
actively employed by the Company on the last working day of the Plan Year in
order to receive an incentive award, except as otherwise provided by State law.
If a Participant dies, becomes disabled, or retires prior to the payment of
awards, or if a Participant’s job is eliminated and such job elimination makes
the Participant eligible to receive benefits under a Company severance plan or
policy, the Participant may receive a payout, at the time other incentive awards
are paid, based on actual time in the position and actual results of the
company. Eligibility and individual target amounts may be prorated. A
Participant’s year-end base salary will be used to calculate the incentive award
in the case of those individuals actively employed by the Company on the last
working day of the Plan Year. A Participant’s base salary at the time of death,
disability, retirement, or job elimination will be used to calculate the
pro-rated incentive award in those specific circumstances. All proration of
incentive awards will be calculated based on whole month participation. If an
employee becomes eligible to participate in the Plan, transfers between Plans,
changes target participation in the Plan, or becomes ineligible to participate
in the Plan between the first day of the month and the 15th of the month, the
incentive award will be calculated based on full month participation. If the
eligibility change occurs between the 16th of the month and the end of the
month, the incentive award will be calculated beginning with the full calendar
month following the change. Eligible Participants who join the Company on or
after October 1st will receive a prorated award, if earned, with the individual
portion of the award calculated at target performance. There will be no award
made for employees hired after December 15th of the Plan Year.

 

Repayment Provision:

The Participant in this Plan agrees and acknowledges that this Plan is subject
to any policies that the Compensation Committee of the Dean Foods Board of
Directors may adopt from time to time with respect to the repayment to the
Company of any benefit received pursuant to this Plan, including “clawback”
policies.

 

6



--------------------------------------------------------------------------------

EXECUTIVE LEADERSHIP AND CORPORATE STAFF

2010 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:

To (i) align employee variable cash compensation with the annual objectives of
the Company, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key employees by ensuring that cash compensation
remains competitive.

 

Participants:

Employees of Dean Foods who are in positions to influence and/or control results
in their specific areas of responsibility and/or the Corporation.

 

Payout Criteria:

The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on individual target incentive percentages, performance
against financial targets, and performance against individual objectives as set
forth below. Depending on the Participant’s role in the organization, Individual
Objectives may be based on Corporate, Functional, Business Unit, or Individual
Objectives and will be noted as Individual Objectives in the Components.

 

Participant Group

  

Components

CEO

   - 60% Financial Objectives

COO

  

Functional EOT Members

  

  30% = Dean Foods Operating Income

–       Human Resources

  

  30% = Earnings Per Share

–       Finance

  

–       R&D

   - 40% Individual Objectives

–       Innovation

  

–       Supply Chain

  

–       Legal

  

–       Strategy

  

All Corporate Staff not covered by another STI plan

  

 

Payout Scales:

The financial payout factor is 0%-200%, rounded to the nearest whole percentage,
based on actual performance against approved objectives. The individual
objective factor is 0%-150% of actual performance against approved objectives.

 

Financial Multiplier:

The financial multiplier is the financial payout factor and is applied against
the individual objective factor, if the financial payout factor exceeds 100%.
For plans with multiple financial components, the multiplier will be a weighted
average of each financial component. If the financial payout factor does not
exceed 100%, no multiplier is applied to the individual objective factor.

 

7



--------------------------------------------------------------------------------

Objectives Performance Payout Factor:

Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout factor scale based on
actual performance will be included in the Administrative Guidelines for the
Plan. The STI Plan Year is the same as the Dean Foods fiscal year.

 

Individual Objectives:

Each Plan Participant maintains a 40% objective against the attainment of
certain specified individual objectives as determined by the Participant’s
supervisor and / or Compensation Committee of the Board of Directors. Actual
earned awards are based on the individual’s performance rating under the
Performance Management Process. The Company will provide guidelines for the
determination of these awards on an annual basis.

 

Adjustment of Targets / Actuals:

Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the criteria, targets, actuals, or payout scale upon the
occurrence of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or plan-specific
financial target.

 

Determination of Individual Target Incentive:

Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements, as necessary.

 

Definitions:

“Disability” is defined as permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Service Code (“Code”).

 

  “Retirement” is defined as (i) age fifty-five (55), so long as the Participant
has completed at least ten (10) years of continuous service immediately prior to
retirement, or (ii) age sixty-five (65).

 

  “Actively Employed” is defined as the Participant must not have been
terminated prior to the identified date.

 

8



--------------------------------------------------------------------------------

Eligibility:

Eligibility is determined by salary grade in the Company, or as approved by the
Executive Vice President Human Resources, or designate. Participants must be
actively employed by the Company on the last working day of the Plan Year in
order to receive an incentive award, except as otherwise provided by State law.
If a Participant dies, becomes disabled, or retires prior to the payment of
awards, or if a Participant’s job is eliminated and such job elimination makes
the Participant eligible to receive benefits under a Company severance plan or
policy, the Participant may receive a payout, at the time other incentive awards
are paid, based on actual time in the position and actual results of the
company. Eligibility and individual target amounts may be prorated. A
Participant’s year-end base salary will be used to calculate the incentive award
in the case of those individuals actively employed by the Company on the last
working day of the Plan Year. A Participant’s base salary at the time of death,
disability, retirement, or job elimination will be used to calculate the
pro-rated incentive award in those specific circumstances. All proration of
incentive awards will be calculated based on whole month participation. If an
employee becomes eligible to participate in the Plan, transfers between Plans,
changes target participation in the Plan, or becomes ineligible to participate
in the Plan between the first day of the month and the 15th of the month, the
incentive award will be calculated based on full month participation. If the
eligibility change occurs between the 16th of the month and the end of the
month, the incentive award will be calculated beginning with the full calendar
month following the change. Eligible Participants who join the Company on or
after October 1st will receive a prorated award, if earned, with the individual
portion of the award calculated at target performance. There will be no award
made for employees hired after December 15th of the Plan Year.

 

Repayment Provision:

The Participant in this Plan agrees and acknowledges that this Plan is subject
to any policies that the Compensation Committee of the Dean Foods Board of
Directors may adopt from time to time with respect to the repayment to the
Company of any benefit received pursuant to this Plan, including “clawback”
policies.

 

9



--------------------------------------------------------------------------------

FRESH DAIRY DIRECT SENIOR SALES & DISTRIBUTION AND

SUPPLY CHAIN LEADERSHIP TEAMS

2010 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:

To (i) align employee variable cash compensation with the annual objectives of
the Company, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key employees by ensuring that cash compensation
remains competitive.

 

Participants:

Employees of Dean Foods who are in positions to influence and/or control results
in their specific areas of responsibility and/or the Corporation.

 

Payout Criteria:

The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on individual target incentive percentages, performance
against financial targets, and performance against individual objectives as set
forth below. Depending on the Participant’s role in the organization, Individual
Objectives may be based on Corporate, Functional, Business Unit, or Individual
Objectives and will be noted as Individual Objectives in the Components.

 

Participant Group

  

Components

All direct reports to President - FDD and FDD functional leads

–       Sales

–       Marketing

–       Finance

–       Distribution

–       Strategy

–       Project Management

–       Human Resources

–       FDD Chief of Staff

–       Supply Chain

–       Quality

–       Engineering

  

- 60% Financial Objectives

 

20%= Dean Foods Financial Objectives

40%= FDD Operating Income

 

- 40% Individual Objectives

 

Payout Scales:

The financial payout factor is 0% - 200%, rounded to the nearest whole
percentage, based on actual performance against approved objectives. The
individual objective factor is 0% - 150% of actual performance against approved
objectives.

 

Financial Multiplier:

The financial multiplier is the financial payout factor and is applied against
the individual objective factor, if the financial payout factor exceeds 100%.
For plans with multiple financial components, the multiplier will be a weighted
average of each financial component. If the financial payout factor does not
exceed 100%, no multiplier is applied to the individual objective factor.

 

10



--------------------------------------------------------------------------------

Objectives Performance Payout Factor:

Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout factor scale based on
actual performance will be included in the Administrative Guidelines for the
Plan. The STI Plan Year is the same as the Dean Foods fiscal year.

 

Individual Objectives:

Each Plan Participant maintains a 40% objective against the attainment of
certain specified individual objectives as determined by the Participant’s
supervisor and / or Compensation Committee of the Board of Directors. Actual
earned awards are based on the individual’s performance rating under the
Performance Management Process. The Company will provide guidelines for the
determination of these awards on an annual basis.

 

Adjustment of Targets / Actuals:

Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the criteria, targets, actuals, or payout scale upon the
occurrence of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or plan-specific
financial target.

 

Determination of Individual Target Incentive:

Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements, as necessary.

 

Definitions:

“Disability” is defined as permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Service Code (“Code”).

“Retirement” is defined as (i) age fifty-five (55), so long as the Participant
has completed at least ten (10) years of continuous service immediately prior to
retirement, or (ii) age sixty-five (65).

“Actively Employed” is defined as the Participant must not have been terminated
prior to the identified date.

 

11



--------------------------------------------------------------------------------

Eligibility:

Eligibility is determined by salary grade in the Company, or as approved by the
Executive Vice President Human Resources, or designate. Participants must be
actively employed by the Company on the last working day of the Plan Year in
order to receive an incentive award, except as otherwise provided by State law.
If a Participant dies, becomes disabled, or retires prior to the payment of
awards, or if a Participant’s job is eliminated and such job elimination makes
the Participant eligible to receive benefits under a Company severance plan or
policy, the Participant may receive a payout, at the time other incentive awards
are paid, based on actual time in the position and actual results of the
company. Eligibility and individual target amounts may be prorated. A
Participant’s year-end base salary will be used to calculate the incentive award
in the case of those individuals actively employed by the Company on the last
working day of the Plan Year. A Participant’s base salary at the time of death,
disability, retirement, or job elimination will be used to calculate the
pro-rated incentive award in those specific circumstances. All proration of
incentive awards will be calculated based on whole month participation. If an
employee becomes eligible to participate in the Plan, transfers between Plans,
changes target participation in the Plan, or becomes ineligible to participate
in the Plan between the first day of the month and the 15th of the month, the
incentive award will be calculated based on full month participation. If the
eligibility change occurs between the 16th of the month and the end of the
month, the incentive award will be calculated beginning with the full calendar
month following the change. Eligible Participants who join the Company on or
after October 1st will receive a prorated award, if earned, with the individual
portion of the award calculated at target performance. There will be no award
made for employees hired after December 15th of the Plan Year.

 

Repayment Provision:

The Participant in this Plan agrees and acknowledges that this Plan is subject
to any policies that the Compensation Committee of the Dean Foods Board of
Directors may adopt from time to time with respect to the repayment to the
Company of any benefit received pursuant to this Plan, including “clawback”
policies.

 

12



--------------------------------------------------------------------------------

WAREHOUSE SENIOR FUNCTIONAL LEADERSHIP

2010 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:

To (i) align employee variable cash compensation with the annual objectives of
the Company, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key employees by ensuring that cash compensation
remains competitive.

 

Participants:

Employees of Dean Foods who are in positions to influence and/or control results
in their specific areas of responsibility and/or the Corporation.

 

Payout Criteria:

The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on individual target incentive percentages, performance
against financial targets, and performance against individual objectives as set
forth below. Depending on the Participant’s role in the organization, Individual
Objectives may be based on Corporate, Functional, Business Unit, or Individual
Objectives and will be noted as Individual Objectives in the Components.

 

Participant Group

  

Components

Functional Leaders

   - 60% Financial Objectives

– Human Resources

– Finance

– Legal

  

25%= WhiteWave Financial Objectives

25%= Morningstar Financial Objectives

10%= Alpro Financial Objectives

   - 40% Individual Objectives

 

Payout Scales:

The financial payout factor is 0% - 200%, rounded to the nearest whole
percentage, based on actual performance against approved objectives. The
individual objective factor is 0% - 150% of actual performance against approved
objectives.

 

Financial Multiplier:

The financial multiplier is the financial payout factor and is applied against
the individual objective factor, if the financial payout factor exceeds 100%.
For plans with multiple financial components, the multiplier will be a weighted
average of each financial component. If the financial payout factor does not
exceed 100%, no multiplier is applied to the individual objective factor.

 

13



--------------------------------------------------------------------------------

Objectives Performance Payout Factor:

Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout factor scale based on
actual performance will be included in the Administrative Guidelines for the
Plan. The STI Plan Year is the same as the Dean Foods fiscal year.

 

Individual Objectives:

Each Plan Participant maintains a 40% objective against the attainment of
certain specified individual objectives as determined by the Participant’s
supervisor and / or Compensation Committee of the Board of Directors. Actual
earned awards are based on the individual’s performance rating under the
Performance Management Process. The Company will provide guidelines for the
determination of these awards on an annual basis.

 

Adjustment of Targets / Actuals:

Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the criteria, targets, actuals, or payout scale upon the
occurrence of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or plan-specific
financial target.

 

Determination of Individual Target Incentive:

Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements, as necessary.

 

Definitions:

“Disability” is defined as permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Service Code (“Code”). “Retirement” is
defined as (i) age fifty-five (55), so long as the Participant has completed at
least ten (10) years of continuous service immediately prior to retirement, or
(ii) age sixty-five (65).

“Actively Employed” is defined as the Participant must not have been terminated
prior to the identified date.

 

14



--------------------------------------------------------------------------------

Eligibility:

Eligibility is determined by salary grade in the Company, or as approved by the
Executive Vice President Human Resources, or designate. Participants must be
actively employed by the Company on the last working day of the Plan Year in
order to receive an incentive award, except as otherwise provided by State law.
If a Participant dies, becomes disabled, or retires prior to the payment of
awards, or if a Participant’s job is eliminated and such job elimination makes
the Participant eligible to receive benefits under a Company severance plan or
policy, the Participant may receive a payout, at the time other incentive awards
are paid, based on actual time in the position and actual results of the
company. Eligibility and individual target amounts may be prorated. A
Participant’s year-end base salary will be used to calculate the incentive award
in the case of those individuals actively employed by the Company on the last
working day of the Plan Year. A Participant’s base salary at the time of death,
disability, retirement, or job elimination will be used to calculate the
pro-rated incentive award in those specific circumstances. All proration of
incentive awards will be calculated based on whole month participation. If an
employee becomes eligible to participate in the Plan, transfers between Plans,
changes target participation in the Plan, or becomes ineligible to participate
in the Plan between the first day of the month and the 15th of the month, the
incentive award will be calculated based on full month participation. If the
eligibility change occurs between the 16th of the month and the end of the
month, the incentive award will be calculated beginning with the full calendar
month following the change. Eligible Participants who join the Company on or
after October 1st will receive a prorated award, if earned, with the individual
portion of the award calculated at target performance. There will be no award
made for employees hired after December 15th of the Plan Year.

 

Repayment Provision:

The Participant in this Plan agrees and acknowledges that this Plan is subject
to any policies that the Compensation Committee of the Dean Foods Board of
Directors may adopt from time to time with respect to the repayment to the
Company of any benefit received pursuant to this Plan, including “clawback”
policies.

 

15



--------------------------------------------------------------------------------

WHITEWAVE SENIOR LEADERHIP AND STAFF

2010 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:

To (i) align employee variable cash compensation with the annual objectives of
the Company, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key employees by ensuring that cash compensation
remains competitive.

 

Participants:

Employees of Dean Foods who are in positions to influence and/or control results
in their specific areas of responsibility and/or the Corporation.

 

Payout Criteria:

The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on individual target incentive percentages, performance
against financial targets, and performance against individual objectives as set
forth below. Depending on the Participant’s role in the organization, Individual
Objectives may be based on Corporate, Functional, Business Unit, or Individual
Objectives and will be noted as Individual Objectives in the Components.

 

Participant Group

 

Components

All direct reports to the President –

Whitewave, including Brand

Presidents

All WhiteWave Staff not covered by

another STI plan

 

- 60% Financial Objectives

 

60% = WhiteWave Financial Objectives

 

- 40% Individual Objectives

 

Payout Scales:

The financial payout factor is 0% - 200%, rounded to the nearest whole
percentage, based on actual performance against approved objectives. The
individual objective factor is 0% - 150% of actual performance against approved
objectives.

 

Financial Multiplier:

The financial multiplier is the financial payout factor and is applied against
the individual objective factor, if the financial payout factor exceeds 100%.
For plans with multiple financial components, the multiplier will be a weighted
average of each financial component. If the financial payout factor does not
exceed 100%, no multiplier is applied to the individual objective factor.

 

16



--------------------------------------------------------------------------------

Objectives Performance Payout Factor:

Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout factor scale based on
actual performance will be included in the Administrative Guidelines for the
Plan. The STI Plan Year is the same as the Dean Foods fiscal year.

 

Individual Objectives:

Each Plan Participant maintains a 40% objective against the attainment of
certain specified individual objectives as determined by the Participant’s
supervisor and / or Compensation Committee of the Board of Directors. Actual
earned awards are based on the individual’s performance rating under the
Performance Management Process. The Company will provide guidelines for the
determination of these awards on an annual basis.

 

Adjustment of Targets / Actuals:

Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the criteria, targets, actuals, or payout scale upon the
occurrence of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or plan-specific
financial target.

 

Determination of Individual Target Incentive:

Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements, as necessary.

 

Definitions:

“Disability” is defined as permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Service Code (“Code”).

“Retirement” is defined as (i) age fifty-five (55), so long as the Participant
has completed at least ten (10) years of continuous service immediately prior to
retirement, or (ii) age sixty-five (65).

“Actively Employed” is defined as the Participant must not have been terminated
prior to the identified date.

 

17



--------------------------------------------------------------------------------

Eligibility:

Eligibility is determined by salary grade in the Company, or as approved by the
Executive Vice President Human Resources, or designate. Participants must be
actively employed by the Company on the last working day of the Plan Year in
order to receive an incentive award, except as otherwise provided by State law.
If a Participant dies, becomes disabled, or retires prior to the payment of
awards, or if a Participant’s job is eliminated and such job elimination makes
the Participant eligible to receive benefits under a Company severance plan or
policy, the Participant may receive a payout, at the time other incentive awards
are paid, based on actual time in the position and actual results of the
company. Eligibility and individual target amounts may be prorated. A
Participant’s year-end base salary will be used to calculate the incentive award
in the case of those individuals actively employed by the Company on the last
working day of the Plan Year. A Participant’s base salary at the time of death,
disability, retirement, or job elimination will be used to calculate the
pro-rated incentive award in those specific circumstances. All proration of
incentive awards will be calculated based on whole month participation. If an
employee becomes eligible to participate in the Plan, transfers between Plans,
changes target participation in the Plan, or becomes ineligible to participate
in the Plan between the first day of the month and the 15th of the month, the
incentive award will be calculated based on full month participation. If the
eligibility change occurs between the 16th of the month and the end of the
month, the incentive award will be calculated beginning with the full calendar
month following the change. Eligible Participants who join the Company on or
after October 1st will receive a prorated award, if earned, with the individual
portion of the award calculated at target performance. There will be no award
made for employees hired after December 15th of the Plan Year.

 

Repayment Provision:

The Participant in this Plan agrees and acknowledges that this Plan is subject
to any policies that the Compensation Committee of the Dean Foods Board of
Directors may adopt from time to time with respect to the repayment to the
Company of any benefit received pursuant to this Plan, including “clawback”
policies.

 

18



--------------------------------------------------------------------------------

WHITEWAVE / MORNINGSTAR SUPPLY CHAIN SENIOR LEADERSHIP

2010 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:

To (i) align employee variable cash compensation with the annual objectives of
the Company, (ii) motivate employees to create sustained shareholder value, and
(iii) ensure retention of key employees by ensuring that cash compensation
remains competitive.

 

Participants:

Employees of Dean Foods who are in positions to influence and/or control results
in their specific areas of responsibility and/or the Corporation.

 

Payout Criteria:

The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on individual target incentive percentages, performance
against financial targets, and performance against individual objectives as set
forth below. Depending on the Participant’s role in the organization, Individual
Objectives may be based on Corporate, Functional, Business Unit, or Individual
Objectives and will be noted as Individual Objectives in the Components.

 

Participant Group

  

Components

SVP Supply Chain

  

- 60% Financial Objectives

 

20%= Dean Foods Financial Objectives

20%= Morningstar Financial Objectives

20%= WhiteWave Financial Objectives

 

- 40% Individual Objectives

 

Payout Scales:

The financial payout factor is 0% - 200%, rounded to the nearest whole
percentage, based on actual performance against approved objectives. The
individual objective factor is 0% - 150% of actual performance against approved
objectives.

 

Financial Multiplier:

The financial multiplier is the financial payout factor and is applied against
the individual objective factor, if the financial payout factor exceeds 100%.
For plans with multiple financial components, the multiplier will be a weighted
average of each financial component. If the financial payout factor does not
exceed 100%, no multiplier is applied to the individual objective factor.

 

19



--------------------------------------------------------------------------------

Objectives Performance Payout Factor:

Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout factor scale based on
actual performance will be included in the Administrative Guidelines for the
Plan. The STI Plan Year is the same as the Dean Foods fiscal year.

 

Individual Objectives:

Each Plan Participant maintains a 40% objective against the attainment of
certain specified individual objectives as determined by the Participant’s
supervisor and / or Compensation Committee of the Board of Directors. Actual
earned awards are based on the individual’s performance rating under the
Performance Management Process. The Company will provide guidelines for the
determination of these awards on an annual basis.

 

Adjustment of Targets / Actuals:

Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the criteria, targets, actuals, or payout scale upon the
occurrence of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or plan-specific
financial target.

 

Determination of Individual Target Incentive:

Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements, as necessary.

 

Definitions:

“Disability” is defined as permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Service Code (“Code”).

“Retirement” is defined as (i) age fifty-five (55), so long as the Participant
has completed at least ten (10) years of continuous service immediately prior to
retirement, or (ii) age sixty-five (65).

“Actively Employed” is defined as the Participant must not have been terminated
prior to the identified date.

 

20



--------------------------------------------------------------------------------

Eligibility:

Eligibility is determined by salary grade in the Company, or as approved by the
Executive Vice President Human Resources, or designate. Participants must be
actively employed by the Company on the last working day of the Plan Year in
order to receive an incentive award, except as otherwise provided by State law.
If a Participant dies, becomes disabled, or retires prior to the payment of
awards, or if a Participant’s job is eliminated and such job elimination makes
the Participant eligible to receive benefits under a Company severance plan or
policy, the Participant may receive a payout, at the time other incentive awards
are paid, based on actual time in the position and actual results of the
company. Eligibility and individual target amounts may be prorated. A
Participant’s year-end base salary will be used to calculate the incentive award
in the case of those individuals actively employed by the Company on the last
working day of the Plan Year. A Participant’s base salary at the time of death,
disability, retirement, or job elimination will be used to calculate the
pro-rated incentive award in those specific circumstances. All proration of
incentive awards will be calculated based on whole month participation. If an
employee becomes eligible to participate in the Plan, transfers between Plans,
changes target participation in the Plan, or becomes ineligible to participate
in the Plan between the first day of the month and the 15th of the month, the
incentive award will be calculated based on full month participation. If the
eligibility change occurs between the 16th of the month and the end of the
month, the incentive award will be calculated beginning with the full calendar
month following the change. Eligible Participants who join the Company on or
after October 1st will receive a prorated award, if earned, with the individual
portion of the award calculated at target performance. There will be no award
made for employees hired after December 15th of the Plan Year.

 

Repayment Provision:

The Participant in this Plan agrees and acknowledges that this Plan is subject
to any policies that the Compensation Committee of the Dean Foods Board of
Directors may adopt from time to time with respect to the repayment to the
Company of any benefit received pursuant to this Plan, including “clawback”
policies.

 

21



--------------------------------------------------------------------------------

Individual Objectives: 40% Individual Objectives

 

Performance Management Process

Rating

  

Definition

  

Individual Payout Factor*

Significantly Above Target (SAT)

   Met all and exceeded most of the objectives for the year   

140%

 

(135% - 150%)

Above Target (AT)

   Met all and exceeded some of the objectives for the year   

125%

 

(115% - 130%)

On Target (OT)

   Met objectives for the year   

100%

 

(90% - 110%)

Below Target (BT)

   Met some objectives for the year   

80%

 

(70% - 85%)

Significantly Below Target (SBT)

   Met few or none of the objectives for the year    50% or below

* The target Individual Payout Factor for each Performance Rating is shown in
bold. Supervisors retain discretion within the ranges noted above.

 

22